JUSTICE RARICK, dissenting: I respectfully dissent. I would adopt the view and rationale of the dissenting commissioner. The majority disposes of claimant’s argument regarding the employer’s failure to provide the workers’ compensation booklet by noting that there is no authority holding that an employer’s noncompliance with the regulation will estop the employer from asserting the statute of limitations as a defense. In doing so, the majority has essentially taken the position that noncompliance with section 7110.60 will not prevent the employer from asserting the statute of limitations as a defense. The Workers’ Compensation Act is a humane law of remedial nature and should be liberally construed to accomplish its purpose. (Pathfinder Co. v. Industrial Comm’n (1976), 62 Ill. 2d 556, 343 N.E.2d 913.) I believe the majority’s decision sets a bad precedent, one that is fundamentally at odds with the remedial purposes of the Act. Employers and their insurers are in a position far superior to that of their employees in terms of knowing their rights and obligations. This discrepancy in information provides employers and their insurers with an enormous advantage over the injured employee. The present case is a perfect example of how such discrepancy in information can lead to a result that is both unjust and contrary to the very purpose of the Act. Claimant was proceeding pro se and without benefit of counsel. Unlike the insurance company, claimant was unaware that the limitations period was about to expire. The lack of this information resulted in claimant being deprived of an otherwise presumably valid award. Section 7110.60, which ensures that employees are made aware of their statutory rights and obligations, including the time in which a claim must be filed, serves to redress the inequity resulting from such discrepancy in information. It cannot serve this function, however, unless it is enforced. To hold that an employer may raise the defense of the statute of limitations in spite of failure to comply with section 7110.60 defeats the purpose of the rule. In the present case, I would hold that the employer’s failure to comply with section 7110.60 estopped it from raising the statute of limitations as a defense.